Filed 8/21/20
                  CERTIFIED FOR PUBLICATION

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    FIRST APPELLATE DISTRICT

                           DIVISION THREE

In re I.M., a Person Coming
Under the Juvenile Court Law.              A156934
______________________________
                                           (Contra Costa County
THE PEOPLE,                                 Super. Ct. No. J1800600)
  Plaintiff and Respondent,

v.

I.M.,
   Defendant and Appellant.


       Appellant I.M., a ward of the juvenile court, challenges two
probation requirements in a disposition order, that she (1) participate
and successfully complete the “Girls in Motion” (GIM) program at
juvenile hall, and (2) report “any police contacts” to the deputy
probation officer within 24 hours.
       We remand the matter for the juvenile court to either strike or
modify the reporting requirement to meet constitutional standards. In
all other respects, we affirm the order.
           FACTUAL AND PROCEDURAL BACKGROUND
       On February 28, 2019,1 while then 17-year-old appellant was a
ward of the court and on probation, the Contra Costa County District


1      Unless otherwise noted, all further events occurred in 2019.

                                     1
Attorney filed a supplemental Welfare and Institutions Code section
602, subdivision (a) petition, alleging appellant had committed acts
constituting felony second-degree robbery (Pen. Code, §211).
      The parties entered into an agreement to resolve the petition and
a pending violation of probation allegation. On March 12, the People
amended the petition to include an allegation that appellant had
committed acts constituting felony grand theft. Appellant admitted to
the felony grand theft allegation, and the robbery and violation of
probation allegations were dismissed. The People agreed not to object
to the reduction of the felony grand theft allegation to a misdemeanor
upon appellant successfully completing probation.
      Prior to the March 26 disposition hearing, probation reported
that appellant had continually failed to engage in community
rehabilitative services and posed a risk to herself and the community.
To assist with rehabilitation, probation recommended the court require
her to participate and successfully complete the custodial GIM program
conducted at juvenile hall.
      On March 26, the juvenile court continued appellant as a ward of
the court. The court ordered appellant detained in juvenile hall for a
period not to exceed her maximum custody time of 3 years 4 months, or
until the age of 21, whichever occurred first, with credit for time served
of 57 days. The court directed appellant to comply with certain
probation conditions, including a requirement that she was “to report
any police contacts” to the deputy probation officer within 24 hours.
      The court also ordered appellant “to participate in the County
Institution Program, GIM, [] successfully complete all motions of the
program, follow all treatment requirements, and obey all rules and



                                    2
regulations” while detained at juvenile hall. The court found the GIM
program was “a good and appropriate program” for appellant, who
needed a “significant intervention” to reset her life patterns.
Appellant’s counsel objected on due process grounds as no date certain
was set for termination of the custodial commitment in juvenile hall
and probation would be allowed to determine whether and when
appellant had successfully completed the GIM program. Rejecting
counsel’s arguments, the court noted it was not relinquishing its
authority to monitor appellant while she was in the GIM program. To
that end, the court scheduled a September review hearing. The court
also stated that appellant could file a petition for modification of the
disposition order based on a change of circumstances.
      Appellant timely appealed.
                             DISCUSSION
I.    Probation Requirement to Participate and Successfully
      Complete Custodial GIM Program

      Appellant challenges the requirement that she participate in the
custodial GIM program conducted at juvenile hall as the dispositional
order unconstitutionally delegated the juvenile court’s authority to
determine the length of commitment to the probation department.
While the issue is moot as the juvenile court terminated appellant’s
detention on January 30, 2020 after she successfully completed the
GIM program2, we exercise our discretion to address the issue on its


2     On February 27, 2020, we granted the People’s motion to
augment the record on appeal to include the juvenile court’s January
30, 2020 minute order, which indicates appellant was released from
juvenile hall following her successful termination “from GIM aftercare.”



                                     3
merits as it is likely to recur, might otherwise evade appellate review,
and is of continuing public interest. (See People v. Morales (2016) 63
Cal. 4th 399, 409.)
      As described in “a ‘draft’ handbook,” revised November 29, 2016,3
the GIM Program is designed “to provide a safe and structured
environment at the Contra Costa County Juvenile Hall [for minors
detained there] using [a] behavioral management system . . . and
individualized treatment plans . . . focused to strengthen pro-social
values/attitudes and restructure anti-social behaviors and cognitive
distortions.” “The time spent” in the program “is determined by
successful completion of each of the four motions which can typically be
accomplished within a period of 5-6 months. A resident’s individual
program length will depend on their individual progress towards
completing treatment goals, and their ability to reach personal
objectives, complete assigned treatment classes and successfully work
through the [four] motions (steps) of the program.”
      The GIM program’s first three motions are completed in juvenile
hall, followed by motion four which is completed while the minor is
conditionally released into the custody of a parent or guardian and on
electronic monitoring. The program designates a minimum aggregate
period of approximately four and a half months (six weeks each) to
complete motions one through three. “A court review of the resident’s
progress will be set for 5 months from the date of program



3      On December 3, 2019, we granted appellant’s unopposed request
for judicial notice of “a ‘draft’ handbook of the Girls in Motion
Program,” revised November 29, 2016.




                                    4
commitment. At the 5 month court review, the probation officer will
notify the court of the resident’s progress in the program and the
anticipated . . . remaining time until treatment goals are completed.”
At the completion of motion four (90-day conditional release), the minor
returns to the court “for a final GIM review”: probation provides the
court with an update, and “once the [minor’s] commitment to GIM is set
aside by the court,” probation transfers the minor to a “general
supervision” deputy probation officer in the community.
      Appellant argues the GIM program requirement constitutes an
unlawful delegation of authority that violates constitutional separation
of powers and due process because (1) the length of the juvenile hall
commitment depends on the minor’s successful completion of the GIM
program4; (2) the GIM program handbook provides that probation
decides whether a minor advances through the various phases of the
program; and (3) thus, it is probation that determines the length of a
minor’s custodial commitment in juvenile hall.
      We disagree. The disposition order states that the minor is to be
detained at juvenile hall for an identified period of time (maximum of 3
years 4 months, or until 21, whichever occurs first), and that while
detained the minor must “successfully complete all motions of the
program, follow all treatment requirements, and obey all rules and
regulations.” Thus, by its own terms, the order makes it clear it is


4      While not entirely clear from the transcript of the disposition
hearing, the juvenile court appeared to contemplate that appellant
would be released from juvenile hall if she successfully completed the
GIM program. In fact, on January 30, 2020 the court terminated
appellant’s detention at juvenile hall based upon successful completion
of the GIM program.



                                    5
juvenile court which has determined the maximum length of
appellant’s commitment in juvenile hall and terms of commitment.
While the custodial GIM program is conducted in juvenile hall, which is
managed and operated by probation as part of its responsibility for the
“day-to-day supervision and control over [the minor], the juvenile court
nonetheless retain[ed] the ultimate authority” to determine the length
of commitment in juvenile hall, subject to an earlier release if and when
appellant successfully completed the GIM program. (In re J.C. (2019)
33 Cal. App. 5th 741, 745 (J.C.).)
      Appellant acknowledges that her improper delegation of
authority argument has been rejected by our Division Five colleagues
in J.C., supra, 33 Cal. App. 4th 741, which reviewed a disposition order
involving a minor committed to juvenile hall for a maximum term, but
provided for an earlier release if and when he successfully completed
the Contra Costa County Youthful Offender Treatment Program
(YOTP) (id. at pp. 744-745). J.C. did not address the minor’s
separation of powers argument because it found the juvenile court had
not unlawfully delegated its authority to determine the length of the
minor’s custodial commitment by allowing probation to decide whether
and when the minor successfully completed YOTP. (Id. at pp. 745-746.)
      In reaching its conclusion, J.C. found, in pertinent part, that (1)
under In re Robert M. (2013) 215 Cal. App. 4th 1178 (Robert M.), “[w]hen
a minor is committed to a county facility and ordered to complete a
treatment program, juvenile courts can and do delegate the day-to-day
supervision of the minor, while retaining the ultimate authority to
determine whether the minor has successfully completed the program”;
(2) probation’s day-to-day supervisory authority included making



                                    6
decisions in the first instance regarding a minor’s progress through the
various phases and successful completion of YOTP; (3) the juvenile
court exercised its retained authority to decide whether and when the
minor successfully completed YOTP by scheduling YOTP review
hearings to exercise its retained authority over whether and when the
minor successfully completed YOTP; (4) probation’s decisions regarding
the minor’s progress and successful completion of YOTP could be
challenged at the review hearings by the minor, and, at any time,
minor (or parents, attorney, or any interested person), could file a
petition for modification of the disposition order under Welfare and
Institutions Code section 778, subdivision (a)(1) and California Rules of
Court, rule 5.60(e)(1); and (5) YOTP’s handbook provisions supported
the court’s rejection of the minor’s assertion of an impermissible
delegation of authority to probation to decide whether and when a
minor had successfully completed YOTP. (J.C., supra, 33 Cal.App.5th
at pp. 745-747.)
      Appellant argues J.C. was incorrectly decided because it
improperly relied on Robert M., which merely holds the juvenile court
has the ultimate responsibility and control over a minor in any
placement, and did not address the issue here – whether probation’s
day-to-day supervisory authority includes decisions regarding a minor’s
progress and successful completion of the GIM program, which in turn
impacts the length of the minor’s custodial commitment. According to
appellant, the length of a minor’s custodial commitment is rendered
indeterminate because probation alone makes the decisions in the first
instance as to whether and when a minor advances through the various
motions of the GIM program. However, “[t]he logical extension of



                                    7
[appellant’s] argument is that any decision impacting a minor’s
progress through [the GIM program] cannot be made by probation in
the first instance, even if the court will hold review hearings and
retains the authority to overrule the decision. We see no legal basis for
such a conclusion. When a minor is committed to a county facility and
ordered to complete a treatment program, juvenile courts can and do
delegate the day-to-day supervision of the minor, while retaining the
ultimate authority to determine whether the minor has successfully
completed the program. (Robert M., supra, 215 Cal.App.4th at p.
1185.)” (J.C., supra, 33 Cal.App.5th at p.747, italics in original.) J.C.
persuasively reasons that Robert M.’s “analysis —finding that despite
the administrative entity’s day-to-day supervision of the minor, the
juvenile court retains the ultimate authority to determine whether the
minor successfully completed the program —applies equally” in the
case before us. (J.C., supra, at p. 746.)
      Nor are we persuaded by appellant’s attempt to distinguish J.C.
based on differences between the GIM program at issue here and YOTP
at issue in J.C. Like the GIM Program, “YOTP is . . . located inside
Juvenile Hall.” (J.C., supra, 33 Cal.App.5th at p. 745, fn. 5.) While the
timed phases in the GIM program are shorter, YOTP is also “split into
three phases. Each is 12 weeks long, including [a]n orientation phase”
. . . followed by a fourth phase “which is completed outside juvenile
hall.” (J.C., supra, at pp. 743, 747, fn. 7.) YOTP’s handbook provides
that “ ‘[a] court review will be set by your Deputy Probation Officer
prior to your completion of phase three, your [Deputy Probation Officer]
will then inform the court of your progress, and whether you should be
released to Phase Four, GPS Supervision/Community Aftercare.’ ”



                                     8
(J.C., supra, at pp. 746-747; first italics added by this court; second
italics added by J.C. court.) In contrast, the GIM program’s handbook
specifically provides for a juvenile court review five months after
disposition, a court and probation determination as to the length of
time a minor shall be on electronic monitoring during the 90 days of
conditional release, and a final court review of the minor’s behavior,
progress, and compliance at the completion of the 90 days of conditional
release. As is self-evident, these differences are insignificant.
      Of importance, and similar to YOTP, the GIM program “plainly
contemplates the probation officer will provide the juvenile court with
opinions” about the minor’s participation in the program and when the
minor may be expected to complete the program, as well as “an opinion
about whether the minor has successfully completed the program and
will make a recommendation to the court regarding the minor’s release.
The court will then make the final determination on these issues.”
(J.C, supra, 33 Cal.App.5th at p. 747.)
      Simply put, the juvenile court did not delegate to the probation
officer the authority to determine the length of the minor’s custodial
commitment. While the probation department supervises the minor’s
progress through the GIM program on a day-to-day basis, “the juvenile
court retains the supervisory authority to determine whether and when
[the minor] successfully completes” GIM, “and, therefore, whether and
when [the minor] will be released early from juvenile hall.” (J.C.,
supra, 33 Cal.App.5th at p. 748.) In fact, the juvenile court scheduled a
review hearing “in the exercise of that supervisory authority” (ibid.)
and made sure the minor and counsel were aware of the ability to file a
petition to modify the disposition order under Welfare and Institutions



                                     9
Code section 778, subdivision (a)(1) and California Rules of Court, rule
5.60(e)(1). (J.C., supra, at p. 748.)
      Therefore, the disposition order did not improperly delegate to
probation the authority to determine the length of appellant’s custodial
commitment at juvenile hall without judicial review and approval.
II.   Probation Requirement to Report Police Contacts
      Appellant argues, the People concede, and we concur that the
probation requirement “to report any police contacts” to the deputy
probation officer within 24 hours is unconstitutionally vague and
overbroad. This requirement “does indeed leave one to guess what
sorts of events and interactions qualify as reportable,” and “casts an
excessively broad net over what would otherwise be activity not worthy
of reporting.” (People v. Relkin (2016) 6 Cal. App. 5th 1188, 1197.)
      The parties propose alternate remedies. Appellant contends the
reporting requirement should either be stricken or modified. The
People propose we modify the reporting requirement to provide: “Minor
to report any police contacts related to criminal activity, arrests, or an
officer’s request for the minor’s identification, to the DPO within 24
hours.” However, this proposed modification remains vague as it does
not indicate whether appellant is required to report police contacts
concerning criminal activities and arrests based solely on her own
conduct or whether it also includes criminal activities and arrests of
other persons which appellant may witness.
      Rather than attempting to craft a modification, we remand the
matter to the juvenile court to determine in the first instance whether
to strike or modify the reporting requirement. If the court determines
modification is appropriate, the new reporting requirement should be



                                        10
“closely” tailored to its purpose (In re Sheena K. (2007) 40 Cal. 4th 875,
890), and use language that is sufficiently precise so that appellant will
know what types of police contacts she is required to report.
                            DISPOSITION
      This matter is remanded to the juvenile court with directions to
either strike or modify the probation requirement that reads: “Minor to
report any police contacts to the DPO within 24 hours,” consistent with
the views expressed in this opinion. In all other respects, the March
26, 2019 disposition order is affirmed.




                                    11
                                 _________________________
                                 Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Jackson, J.




People v. I.M./A156934



                            12
Trial Court:   Contra Costa County Superior Court

Trial Judge:   Hon. John C. Cope

Counsel:       Office of Attorney General, Xavier Becerra, Attorney
               General, Lance E. Winters, Chief Assistant Attorney
               General, Jeffrey M. Laurence, Senior Assistant
               Attorney General, Catherine A. Rivlin, Supervising
               Deputy Attorney General, Karen Z. Bovarnick,
               Deputy Attorney General, for Plaintiff and
               Respondent.

               First District Appellant Project, Karriem Baker, for
               Defendant and Appellant.




                               13